ACCEPTED
                                                                                                     05-14-01477-CV
                                                                                           FIFTH COURT OF APPEALS
                                                                                                     DALLAS, TEXAS
                                  NO. 05-14-01477-CV                                           1/27/2015 11:38:13 AM
                             IN THE COURT OF APPEALS                                                      LISA MATZ
                                                                                                              CLERK
                          FOR THE FIFTH COURT OF APPEALS
                                 AT DALLAS, TEXAS

                   JAMES DAVID HORTON AND JEFFERY HORTON FILED IN
                                                     5th COURT OF APPEALS
                                  Appellants,             DALLAS, TEXAS
                                                                          1/27/2015 11:38:13 AM
                                                v.                               LISA MATZ
                                                                                   Clerk
KIMBERLY A. STOVALL, INDIVIDUALLY, AND STOVALL AND ASSOCIATES, PC
                             Appellees.

          On Appeal from the 191" Judicial District Court, Dallas County, Texas
             NO. DC-13-04197-J, The Honorable Jena Slaughter, Presiding



UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLANTS' BRIEF

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

       COMES NOW, James David Horton and Jeffery Horton, Appellants in the above styled
cause, and file this, their Unopposed Motion to Extend the Time to File Appellants' Brief, and
for such would respectfully show this Court as follows.
                                                 I.
       The deadline for filing Appellants' Brief is February 2, 2015.
                                                II.
       Appellants respectfully request that this Court grant an extension of time for the filing of
Appellants' Brieffor a period approximately 21 days or until February 23, 2015.
                                                III.
       This extension is not sought solely for the purpose of delay but to enable counsel to
research and prepare a brief with a clear presentation of the issues involved. No previous
extensions have been sought with respect to the filing of Appellants' Brief.
       Appropriate time must be allowed for counsel to examine the record and issues in this
case. Appellants' counsel has two trial settings in District Court in Dallas County, Texas and



UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLANTS' BRIEF-Page fl
Bexar County, Texas on February 2, 2015. One of these cases is likely to go to trial. In addition,
Appellants' counsel is working on three briefs pertaining to expedited appeals in this Court.
       Counsel for Appellants has conferred with opposing counsel and counsel for the
Appellees has informed counsel for the Appellants that this motion is unopposed.
                                                IV.
       Pursuant to the Texas Rules of Civil Procedure, Appellants respectfully request an
extension of time for the filing of Appellants' Brief up to and including February 23,2015.
       WHEREFORE, PREMISES CONSIDERED, Appellants respectfully pray this Court
grant Appellants an extension of time to file Appellants' Brief in this cause.


                                              Respectfully submitted,


                                              Law Office of Lawrence L. Mealer
                                              5353 Maple Avenue, Suite 100
                                              Dallas, Texas 75235
                                              TEL: (214 634-0771
                                              FAX:     4) 6 - ~65 i
                                                                     '



                                                   Attorney for Appellants




                              CERTIFICATE OF CONFERENCE

       I hereby certify that the undersigned counsel has conferenced in good faith with counsel
for Appellee on the 22"d day of January, 2015 and that co                    h/.
                                                              I for Appelle1 unopposed to the
Motion for Extension of Time to File Appellants' Brief.                    V

                                                                 ut{     J       w~




 UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLANTS' BRIEF-Page f 2
                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing instrument has
been served via facsimile upon the attorneys for the Appellee on this 271h day of January, 2015:

Tom C. Clark
Dealy, Zimmerman, Clark, Malouf & Blend, PC
3131 Turtle Creek Blvd., Ste.1201
Dallas, Texas 75219
FAX: (214) 559-4466

Todd S. Spickard
Spickard Law PC
3131 Turtle Creek Blvd., Ste. 300
Dallas, Texas 75219
FAX: (214) 276-7553




UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLANTS' BRIEF-Page                          I3